DETAILED ACTION
This Office Action is in response to the application 16/519,361 filed on 7/23/2019.
Claims 1-20 are currently pending; claims 1, 8, and 15 are independent claims; claims 1-20 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,410,005.  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-11 of U.S. Patent No. 10,410,005 (see table below).

Instant Application 16/519,361
U.S. Patent No. 10410005
1.    An electronic signature validation method comprising:

analyzing at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document;

extracting personally identifiable information pertaining to a user from the at least one government identification document;

displaying a digital copy of a document to be signed to the user; capturing an electronic signature of the document by the user; 


receiving personally identifiable information, wherein the personally identifiable information pertains to the user and enables the user to be uniquely identified; and

transmitting a document signing transaction session.

.
1.  An electronic signature validation method comprising: 

receiving, via a 
client device, at least one government identification document from a user, 
wherein the at least one government identification document is in a digital 
form;  


receiving, via the client device, a first set of personally identifiable 
information pertaining to the user, wherein the personally identifiable 
information is in a digital form, wherein the first set of personally 
identifiable information includes at least one of location data and at least 
one answer to an identity challenge question, wherein receiving the first set 
of personally identifiable information is performed, at least in part, using a 
camera configured to capture a real-time image of the user, wherein the 
real-time image includes personally identifiable information;  authenticating, 
the at least one government identification document, wherein authenticating the 
at least one government identification document includes: 


extracting a second 
set of personally identifiable information pertaining to a user from the at 
least one government identification document, wherein extracting the second set 
of personally identifiable information is performed by at least one software 
analysis program;  and comparing the first set of personally identifiable 
information to the second set of personally identifiable information, wherein 

set of personally identifiable information is performed by the at least one 
software analysis program;  


displaying a digital copy of a document to be 
signed to the user on the client device;  capturing an electronic signature of 
the document by the user on the client device;  

transmitting, via the client 
device, a document signing transaction session, wherein the document signing 
transaction session includes, the digital copy of the document, the electronic 
signature, the at least one government identification document, the first set 
of personally identifiable information and the second set of personally 
identifiable information;  recording the document signing transaction session;  
generating a unique document identification number, wherein the unique document 
identification number is associated with the document signing transaction 
session;  and storing at least one of the document signing transaction session 
and the unique document identification number. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims only recite one structural element, i.e., a processor, and Applicant discloses the implementation of various configurations of computer hardware and software such that a processor is configured to communicate (see paragraph 0018 of Applicant’s specification) but does not disclose that a processor must include hardware.  Since the processor may be software and since no hardware elements are recited in these claims directed to a system, these claims are interpreted as software claims and are thus directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a) (2) anticipated by Simonian (US20090077386), filed December 2, 2008.
Regarding claim 15, Simonian discloses an electronic signature validation system comprising: 
at least one processor configured to display a digital copy of a document to be signed by a user (Simonian, paragraph 0025, “Alternatively, the comparison can be made by the signor holding a government-issued identification within the field of view of the video camera so that a party to the document execution can verify the identity of the individual according to the identification.”)
 to capture an electronic signature of the digital document by the user (Simonian, paragraph 0021, “A signature capturing device 34 is also communicatively connected to computer 22.”);
the at least one processor further configured to receive personally identifiable information, wherein the personally identifiable information pertains to a user and enables the user to be uniquely identified (Simonian, paragraph 0022, “Alternatively, while live video is streamed or broadcast using video camera 30, the signor can display a government-issued identification such as a driver's license, allowing another party to the signing to compare the identification to the visual image of the signor in order to verify the signor's identity.”);
the at least one processor configured to enable a wireless transmitter to transmit a document signing transaction session (Simonian, paragraph 0029, “In block 234, the executed document with the associated signature files can also be transmitted to interested third parties.  Once the executed document is saved to file, and optionally transmitted, process 200 then ends at block 236.”).
Regarding claim 16,  Simonian discloses the electronic signature validation system of claim 15 wherein the personally identifiable information includes biometric data selected from the group consisting of a DNA analysis, an earlobe geometry analysis, an eye pattern analysis, a facial recognition analysis, a fingerprint analysis, a hand geometry analysis, a signature analysis and a voice waveform analysis (Simonian, paragraph 0023, “If an attempt to defraud or forge takes place, system 20 has captured not only the finger print or biometric feature of the signor and the signor's signature, but more importantly, the individual's facial picture and government-issued identification have also been captured via the video conferencing”; paragraph 0024, “If a biometric feature is desired, process 200 moves to block 210 where the biometric feature (fingerprint, retinal scan, or iris pattern) is scanned by biometric scanner 36.  In block 212, the scan is digitized and saved to a file at which time process 200 progresses to block 214.”).
Regarding claim 17, Simonian discloses the electronic signature validation system of claim 16 wherein the document signing transaction session includes at least one of, the digital document, the electronic signature, the personally identifiable information, and at least one government identification document (Simonian, paragraph 0022, “Alternatively, while live video is streamed or broadcast using video camera 30, the signor can display a government-issued identification such as a driver's license, allowing another party to the signing to compare the identification to the visual image of the signor in order to verify the signor's identity.  Video camera 30 can also record the physical event of a signor executing a signature for affixation to one or more documents utilized in the transaction being witnessed.”).
Regarding claim 18, Simonian discloses the electronic signature validation system of claim 15 wherein receiving includes capturing a real-time image of the user, wherein the real-time image includes personally identifiable information (Simonian, paragraph 0025, “If picture/photo identification is desired, process 200 moves to block 216 where a known photo of the signor is compared to the video feed from video camera 30.”; paragraph 0022, “As a further aid to the process of collecting document signatures, system 20 can also include a video camera 30 to establish video conferencing between the signor and one or more remote interested parties, during which verification of the signing will take place.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simonian (US20090077386), filed December 2, 2008, in view of Visan (US7630520), published on December 8, 2009.
Regarding claim 19, Simonian discloses the electronic signature validation system of claim 18 wherein the at least one processor is further configured to compare the real-time image of the user with a reference image of the user (Simonian, paragraph 0022, “Video camera 30 is utilized to verify the identity of a document signor by comparing the video captured to a known picture of the signor.  Alternatively, while live video is streamed or broadcast using video camera 30, the signor can display a government-issued identification such as a driver's license, allowing another party to the signing to compare the identification to the visual image of the signor in order to verify the signor's identity.”).
Simonian does not explicitly disclose to determine a confidence score for the comparison.
(Visan, col. 8, lines 18-23, “The difference between the two binary images is calculated at step 950 to determine if the pattern is present in both planes or only in one plane.  At step 960, the confidence score is determined from the difference and at step 970 the confidence score is presented.  In one embodiment, the confidence score is determined from a comparison of the difference with an expected value.”, col. 12, lines 4-7, “In such cases, a score of between 0 and 100 may be calculated and presented to the operator indicating a probability or degree of confidence that the expected features are present.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visan with the electronic signature validation method of Simonian to include to determine a confidence score for the comparison.
One would have been motivated to provide users with the benefits of preventing counterfeiting with improved escape detection for document readers and operators (Visan: col. 1, lines 38-41). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simonian (US20090077386), filed December 2, 2008, in view of Visan (US7630520), published on December 8, 2009, and further in view of Gonser 258 (US8910258), published on December 9, 2014.
Regarding claim 20, Simonian and Visan disclose the electronic signature validation system of claim 19.  Simonian discloses  wherein the at least one processor is further configured to record the document signing transaction session (Simonian, paragraph 0022, “Video camera 30 can also record the physical event of a signor executing a signature for affixation to one or more documents utilized in the transaction being witnessed.”).
Simonian and Visan do not explicitly disclose to generate a unique document identification number; wherein the unique document identification number is associated with the document signing transaction session; wherein the unique document identification number is associated with the document signing transaction session.
However, in an analogous art, Gonser 258 discloses to generate a unique document identification number (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”), 
wherein the unique document identification number is associated with the document signing transaction session (Gonser'258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”), 
the at least one processor being further configured to allow for store the document signing transaction session (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonser’258 with the electronic signature validation method of Simonian and Visan to include to generate a unique document identification number; wherein the unique document identification number is associated with the document signing transaction session; wherein the unique document identification number is associated with the document signing transaction session.
 One would have been motivated to provide users with the benefits of personalization regarding electronic signatures (Gonser’258: col. 1, lines 52-53).
Claims 1-3, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US20140297530), filed March 20, 2014, in view of Gonser’156 (US20130019156), filed July 13, 2012.
Regarding claim 1, Eckel discloses an electronic signature validation method comprising: analyzing at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document (Eckel, FIG. 1 shows a real-time image of a user on the driver’s license; paragraph 0077, “For example, the mobile device may capture an image of the presented government-issued identificHowevation document.  Thereafter, the image may be analyzed to extract frequency domain information encoding a digital watermark.  The digital watermark may be used as a basis to validate the presented government-issued identification document”; paragraph 0022, “FIGS. 5B-D illustrate various examples in which a mobile device validates a government-issued identification document.”);
extracting personally identifiable information pertaining to a user from the at least one government identification document; (Eckel, paragraph 0090, “correlated PII 906”; paragraph 0005, “The receiving may include: reading personal identification information (PII) from multiple machine-readable zones (MRZs) on the government-issued identification document.  The receiving may further include: correlating, at the mobile device, personal identification information (PII) read from multiple machine-readable zones (MRZs).”).
Eckel does not explicitly disclose displaying a digital copy of a document to be signed to the user; capturing an electronic signature of the document by the user; receiving personally identifiable information, wherein the personally identifiable information pertains to the user and enables the user to be uniquely identified; and transmitting a document signing transaction session.

However, in an analogous art, Gonser 156 discloses displaying a digital copy of a document to be signed to the user (Gonser’156, paragraph 0019, “the screen 210 may be displayed (e.g., as a rendered Web page) via a Web browser or other client application on the signer client device 161 so that the signer 11 can review and sign the document 20, as described with respect to FIG. 1”);
capturing an electronic signature of the document by the user (Gonser’156, paragraph 0027, “At block 308, the process presents the electronic signature document to a user for signature.  Presenting the electronic signature document may include transmitting the signature document or some representation thereof (e.g., page images) to a client device, where it will be rendered or displayed to a signer.  When the signature document is displayed on the client device, the dynamic form field and associated data will also be displayed.”);
receiving personally identifiable information, wherein the personally identifiable information pertains to the user and enables the user to be uniquely identified (Eckel, paragraph 0090, “a local copy of the authoritative system of record (SoR)”); 
transmitting a document signing transaction session (Gonser’156, paragraph 0009, “if the signer makes any changes to a dynamic form field, the changed data may be automatically propagated (e.g., written back, transmitted, recorded, stored) back to the associated data store”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonser’156 with the electronic signature validation method of Eckel to include  disclose displaying a digital copy of a document to be signed to the user; capturing an electronic signature of the document by the user; receiving personally identifiable information, wherein the personally identifiable information pertains to the user and enables the user to be uniquely identified; and transmitting a document signing transaction session..
One would have been motivated to provide users with the benefits of associating third party content with online electronic document signing (Gonser’156: paragraph 0002).
Regarding claim 2, Eckel and Gonser 156 disclose the electronic signature validation method of claim 1.  Eckel discloses wherein receiving is performed, at least in (Eckel, FIG. 1 shows a driver’s license 104 with a photograph of the user and a signature of the user; paragraph 0036, photo scanner).
Regarding claim 3, Eckel and Gonser 156 disclose the  electronic signature validation method of claim 1.  Eckel discloses wherein receiving is performed, at least in part, using a camera configured to capture a real-time image of the user, wherein the real-time image includes personally identifiable information (Eckel, FIG. 1 shows a real-time image of a user on the driver’s license; paragraph 0077, “For example, the mobile device may capture an image of the presented government-issued identification document.  Thereafter, the image may be analyzed to extract frequency domain information encoding a digital watermark.  The digital watermark may be used as a basis to validate the presented government-issued identification document”, paragraph 0036, “Detector 105 may be a digital camera mounted on mobile device 101 (or an integral part of the mobile device 101).  In particular, detector 104 may be any sensor device based on existing technology or technology being developed, including, for example, an infra-red sensor, a photo scanner, a charge-coupled device (CCD) camera, a complementary metal-oxide-semiconductor (CMOS) active pixel sensor, etc.”).
Regarding claim 6, Eckel and Gonser 15i6 disclose the electronic signature validation method of claim 1.  Eckel discloses wherein the document signing transaction session includes at least one of, the digital copy of the document, the electronic signature, the at least one government identification document, and the personally identifiable (Eckel, paragraph 0045, “The digital watermark may be, for example, embedded in the back-ground image of a state-issued driver license or in the portrait of the document holder.”; paragraph 0088, “The MRZ may also include printed text indicating license number, date of birth, expiration date of the identification document, full name of the holder, residential address of the holder, gender, height, weight, hair color, eye color, race, etc. PII in this MRZ may be read by facial recognition technology in combination with optical character recognition (OCR) technology (912).”).  Gonser’156 discloses the electronic signature (Gonser’156, paragraph 0010, “FIG. 1 depicts an electronic signature service 110 utilized by a sender user 10 and a signer user 20 to perform an electronic signing of a dynamic signature document.”).  The motivation is the same as that for the claim from which this claim depends.
Regarding claim 7, Eckel and Gonser 156 disclose the electronic signature validation method of claim 1.  Eckel discloses wherein the document signing transaction session is transmitted in response to at least one of a prompt from a monitoring network and a response to an input from the user.(Eckel, paragraph 0039, “In some implementations, mobile device 101 may prompt the user of mobile device 101 to present his or her government-issued identification card 504.”).
Regarding claim 8, Eckel discloses an electronic signature validation method comprising: receiving, at a mobile device, personally identifiable information, wherein the personally identifiable information pertains to a user and enables the user to be uniquely identified (Eckel, paragraph 0090, “a local copy of the authoritative system of record (SoR)”; paragraph 0005, “The receiving may include: reading personal identification information (PII) from multiple machine-readable zones (MRZs) on the government-issued identification document.  The receiving may further include: correlating, at the mobile device, personal identification information (PII) read from multiple machine-readable zones (MRZs).);
the mobile device being configured to capture a real-time image of the user, wherein the real-time image includes personally identifiable information (Eckel, paragraph 0077, “For example, the mobile device may capture an image of the presented government-issued identification document.  Thereafter, the image may be analyzed to extract frequency domain information encoding a digital watermark.  The digital watermark may be used as a basis to validate the presented government-issued identification document, as discussed above.”).
Eckel does not explicitly disclose displaying a digital copy of a document to be signed by a user; capturing an electronic signature of the digital document by the user; transmitting a document signing transaction session.
However, in an analogous art, Gonser 156 discloses displaying a digital copy of a document to be signed by a user (Gonser’156, paragraph 0019, “the screen 210 may be displayed (e.g., as a rendered Web page) via a Web browser or other client application on the signer client device 161 so that the signer 11 can review and sign the document 20, as described with respect to FIG. 1”);
capturing an electronic signature of the digital document by the user (Gonser’156, paragraph 0027, “At block 308, the process presents the electronic signature document to a user for signature.  Presenting the electronic signature document may include transmitting the signature document or some representation thereof (e.g., page images) to a client device, where it will be rendered or displayed to a signer.  When the signature document is displayed on the client device, the dynamic form field and associated data will also be displayed.”);
transmitting a document signing transaction session (Gonser’156, paragraph 0009, “if the signer makes any changes to a dynamic form field, the changed data may be automatically propagated (e.g., written back, transmitted, recorded, stored) back to the associated data store”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonser’156 with the electronic signature validation method of Eckel to include displaying a digital copy of a document to be signed by a user; capturing an electronic signature of the digital document by the user; transmitting a document signing transaction session..
One would have been motivated to provide users with the benefits of associating third party content with online electronic document signing (Gonser’156: paragraph 0002).
Regarding claim 9, Eckel and Gonser 156 disclose the electronic signature validation method of claim 8.  Eckel discloses wherein receiving is performed, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user, wherein the at least one government identification document include at least one of a photograph of the user and a signature of the user (Eckel, FIG. 1 shows a driver’s license 104 with a photograph of the user and a signature of the user; paragraph 0036, photo scanner).
Regarding claim 10, Eckel and Gonser 156 discloses the electronic signature validation method of claim 9.  Eckel discloses further comprising: analyzing the at least  (Eckel, paragraph 0090, “correlated PII 906”).
Regarding claim 11, Eckel and Gonser 156 disclose the electronic signature validation method of claim 9.  Eckel discloses wherein the document signing transaction session includes at least one of, the digital document, the electronic signature, the at least one government identification document, and the personally identifiable information (Eckel, paragraph 0045, “The digital watermark may be, for example, embedded in the back-ground image of a state-issued driver license or in the portrait of the document holder.”; paragraph 0088, “The MRZ may also include printed text indicating license number, date of birth, expiration date of the identification document, full name of the holder, residential address of the holder, gender, height, weight, hair color, eye color, race, etc. PII in this MRZ may be read by facial recognition technology in combination with optical character recognition (OCR) technology (912).”).  Gonser’156 discloses the electronic signature (Gonser’156, paragraph 0010, “FIG. 1 depicts an electronic signature service 110 utilized by a sender user 10 and a signer user 20 to perform an electronic signing of a dynamic signature document.”).
Regarding claim 14, Eckel and Gonser 156 discloses the electronic signature validation method of claim 8.  Eckel discloses wherein the document signing transaction session is transmitted in response to at least one of a prompt from a monitoring network and a response to an input from the user (Eckel, paragraph 0039, “In some implementations, mobile device 101 may prompt the user of mobile device 101 to present his or her government-issued identification card 504.”).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US20140297530), filed March 20, 2014, in view of Gonser’156 (US20130019156), filed July 13, 2012 , and further in view of Visan (US7630520), published on December 8, 2009.
Regarding claim 4, Eckel and Gonser 156 disclose the electronic signature validation method of claim 3.  Eckel discloses further comprising: comparing the real-time image of the user (Eckel, FIG. 1 shows a real-time image of a user on the driver’s license; paragraph 0077, “For example, the mobile device may capture an image of the presented government-issued identification document.  Thereafter, the image may be analyzed to extract frequency domain information encoding a digital watermark.  The digital watermark may be used as a basis to validate the presented government-issued identification document”, paragraph 0036, “Detector 105 may be a digital camera mounted on mobile device 101 (or an integral part of the mobile device 101).  In particular, detector 104 may be any sensor device based on existing technology or technology being developed, including, for example, an infra-red sensor, a photo scanner, a charge-coupled device (CCD) camera, a complementary metal-oxide-semiconductor (CMOS) active pixel sensor, etc.”).
Eckel and Gonser 156 do not explicitly disclose with a reference image of the user; and determining a confidence score for the comparison, wherein the confidence score determines whether the comparison is to be validated by a supervisor.
However, in an analogous art, Visan discloses with a reference image of the user; and determining a confidence score for the comparison, wherein the confidence score (Visan, col. 8, lines 18-23, “The difference between the two binary images is calculated at step 950 to determine if the pattern is present in both planes or only in one plane.  At step 960, the confidence score is determined from the difference and at step 970 the confidence score is presented.  In one embodiment, the confidence score is determined from a comparison of the difference with an expected value.”, col. 12, lines 4-7, “In such cases, a score of between 0 and 100 may be calculated and presented to the operator [i.e., supervisor] indicating a probability or degree of confidence that the expected features are present.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visan with the electronic signature validation method of Eckel and Gonser’156 to include, with a reference image of the user; and determining a confidence score for the comparison, wherein the confidence score determines whether the comparison is to be validated by a supervisor.
One would have been motivated to provide users with the benefits of preventing counterfeiting with improved escape detection for document readers and operators (Visan: col. 1, lines 38-41).
Regarding claim 12, Eckel and Gonser 156 disclose the electronic signature validation method of claim 8.  Eckel discloses further comprising: comparing the real-time image of the user (Eckel, FIG. 1 shows a real-time image of a user on the driver’s license; paragraph 0077, “For example, the mobile device may capture an image of the presented government-issued identification document.  Thereafter, the image may be analyzed to extract frequency domain information encoding a digital watermark.  The digital watermark may be used as a basis to validate the presented government-issued identification document”, paragraph 0036, “Detector 105 may be a digital camera mounted on mobile device 101 (or an integral part of the mobile device 101).  In particular, detector 104 may be any sensor device based on existing technology or technology being developed, including, for example, an infra-red sensor, a photo scanner, a charge-coupled device (CCD) camera, a complementary metal-oxide-semiconductor (CMOS) active pixel sensor, etc.”).
Eckel and Gonser 156 do not explicitly disclose with a reference image of the user; and determining a confidence score for the comparison.
However, in an analogous art, Visan discloses with a reference image of the user; and determining a confidence score for the comparison (Visan, col. 8, lines 18-23, “The difference between the two binary images is calculated at step 950 to determine if the pattern is present in both planes or only in one plane.  At step 960, the confidence score is determined from the difference and at step 970 the confidence score is presented.  In one embodiment, the confidence score is determined from a comparison of the difference with an expected value.”, col. 12, lines 4-7, “In such cases, a score of between 0 and 100 may be calculated and presented to the operator indicating a probability or degree of confidence that the expected features are present.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visan with the electronic signature validation method of Eckel and Gonser’156 to include with a reference image of the user; and determining a confidence score for the comparison.
(Visan: col. 1, lines 38-41).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US20140297530), filed March 20, 2014, in view of Gonser’156 (US20130019156), filed July 13, 2012 , and further in view of Gonser 258 (US8910258), published on December 9, 2014.
Regarding claim 5, Eckel and Gonser 156 disclose the electronic signature validation method of claim 1.  Gonser 156 discloses further comprising: recording the document signing transaction session (Gonser’156, paragraph 0010, “FIG. 1 depicts an electronic signature service 110 utilized by a sender user 10 and a signer user 20 to perform an electronic signing of a dynamic signature document.”).  The motivation is the same as that for the claim from which this claim depends.
Eckel and Gonser 156 do not explicitly disclose generating a unique document identification number, wherein the unique document identification number is associated with the document signing transaction session; and storing at least one of the document signing transaction session and the unique document identification number.
However, in an analogous art, Gonser 258 discloses generating a unique document identification number (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”);
wherein the unique document identification number is associated with the document signing transaction session (Gonser'258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”); and 
storing at least one of the document signing transaction session and the unique document identification number (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonser’258 with the electronic signature validation method of Eckel and Gonser’156 to include generating a unique document identification number, wherein the unique document identification number is associated with the document signing transaction session; and storing at least one of the document signing transaction session and the unique document identification number.
(Gonser’258: col. 1, lines 52-53).
Regarding claim 13, Eckel and Gonser 156 disclose the electronic signature validation method of claim 8.  Gonser 156 discloses further comprising: recording the document signing transaction session (Gonser’156, paragraph 0010, “FIG. 1 depicts an electronic signature service 110 utilized by a sender user 10 and a signer user 20 to perform an electronic signing of a dynamic signature document.”). The motivation is the same as that for the claim from which this claim depends.
Eckel and Gonser 156 do not explicitly disclose generating a unique document identification number; wherein the unique document identification number is associated with the document signing transaction session; and storing the document signing transaction session.
However, in an analogous art, Gonser 258 discloses generating a unique document identification number, (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”);
wherein the unique document identification number is associated with the document signing transaction session (Gonser'258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”);
storing the document signing transaction session (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonser’258 with the electronic signature validation method of Eckel and Gonser’156 to include generating a unique document identification number; wherein the unique document identification number is associated with the document signing transaction session; and storing the document signing transaction session.
One would have been motivated to provide users with the benefits of personalization regarding electronic signatures (Gonser’258: col. 1, lines 52-53).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.J.M/               Examiner, Art Unit 2439                                                                                                                                                                                         


/JAHANGIR KABIR/               Primary Examiner, Art Unit 2439